Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 20020190374), in view of Szymanowski (US 20150170986).
Regarding claim 1, Nakajima discloses, in Figure 23, a device comprising: 
a substrate (heat spreader 25) having a substrate top surface; 
a transistor die (the diced body of IGBT element 1) coupled to the substrate (25) and having a transistor die top surface facing away from the substrate top surface (25), a transistor die bottom surface facing toward the substrate top surface, a transistor (insulating gate bipolar transistor element 1) integrally formed in the transistor die; 
one or more first wirebonds (WR, paragraph 111) with first ends connected to the transistor; 
encapsulation (23, same encapsulation as in Figure 2) having an encapsulation top surface over the transistor die top surface and the one or more first wirebonds (WR), wherein the transistor die and the one or more first wirebonds are embedded in the encapsulation; and 

Nakajima does not explicitly disclose a first die pad at the transistor die top surface, and a second die pad at the transistor die top surface, wherein the first die pad is electrically coupled to a control terminal of the transistor, and the second die pad is electrically coupled to a current conducting terminal of the transistor.
Nakajima suggest the transistor (1, Figure 23) having one terminal connecting to electrode (8B) through the wire bond (WR), and another terminal connecting to the controlling circuit (17).
Szymanowski teach the transistor (62, Figure 2B) has pad (63).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a die pad for the terminal of the electronic component in order to use conventional method such as soldering or other adhesive to connect the wire bond to the electronic component.

Regarding claim 2, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  

Szymanowski further suggests the transistor is a field effect transistor (transistor of an amplifier, paragraph 31), the control terminal is a gate terminal (gate terminal, paragraph 29), and the current conducting terminal is a drain terminal (drain terminal, paragraph 29).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the field effect transistor, as suggested by Szymanowski, in order to use the same component arrangement for the amplifier circuit.

Regarding claim 3, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  Nakajima further discloses the substrate is formed from bulk conductive material (heat spreader 25 is made from a strip of metal, see abstract), and the transistor die bottom surface is connected to the substrate top surface.

Regarding claim 4, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  Nakajima further suggests the substrate includes one or more layers of dielectric material and a plurality of conductive layers, and the transistor die bottom surface is connected to the substrate top surface (the substrate may contain insulating layer 91, conductive layers 25 and BS; Figure 28).

claim 6, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.
Nakajim does not explicitly disclose the substrate has a conductive top surface that is a patterned conductive layer with conductive contact pads.
Szymanowski teaches the surface of the substrate (74, Figure 2B) having conductive top surface with contact pads (44, 70).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide conductors and pads on the surface of the substrate in order to connect electrical components together.

Regarding claim 7, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  Nakajima further suggests a second conductive termination structure (20) extending from the encapsulation top surface toward the substrate top surface, wherein the second conductive termination structure has a first end exposed at the encapsulation top surface, and a second end embedded in the encapsulation, and wherein the second end of the second conductive termination structure is electrically coupled to the transistor to provide a bias voltage to the transistor (relay terminal block 20 with pin 22 connect the transistor to outside device for conduct signal and/or power).

Regarding claim 8, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  Nakajima further suggests one or more second wirebonds (the wirebond connecting to relay terminal block 20) with first ends connected to the second die pad (die pad suggested by Szymanowski); and a second conductive termination structure (relay terminal block 20) extending from the encapsulation top surface toward the substrate top surface, wherein the second conductive termination structure has a first end exposed at the encapsulation top surface (figure 2), and a second end embedded in the encapsulation, and wherein the second end of the second conductive termination structure is electrically coupled to the second die pad through the one or more second wirebonds (figure 2).

Regarding claim 9, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  Nakajima further suggests a second conductive termination structure (relay terminal block 20) extending from the encapsulation top surface toward the substrate top surface (figure 2), wherein the second conductive termination structure has a first end exposed at the encapsulation top surface, and a second end coupled to the substrate top surface (figure 2).

Regarding claim 10, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  Nakajima further suggests a conductive structure (pin 22 or the electronic device connecting to pin 22) coupled to the encapsulation top surface and electrically coupled to the second conductive termination structure.

Regarding claim 11, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1. The device of claim 1, further comprising: an additional structure (diode element 2, figure 10) coupled to the substrate (25), wherein the second 

Regarding claim 12, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.
Nakajima does not explicitly disclose the additional conductive structure includes one or more passive components selected from one or more capacitors and one or more inductors.
Szymanowski teaches the additional conductive structure (capacitor 60, figure 2A) includes one or more passive components selected from one or more capacitors and one or more inductors.
It would have been obvious to one having skill in the art at the effective filing date of the invention to add additional component to the circuit substrate in order to complete a required circuitry.

Regarding claim 13, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 12.
Nakajima does not explicitly disclose the one or more passive components include one components of an impedance matching circuit.

It would have been obvious to one having skill in the art at the effective filing date of the invention to have the impedance matching circuit for the purpose of impedance transformation in the amplifier in order to produce a desirable output for the amplifier.

Regarding claim 14, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  Nakajima further suggests the first conductive termination structure is a solid conductive structure (terminal 8B appears to be a solid conductive structure).

Regarding claim 15, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 1.  Nakajima further suggests an entirety of the first conductive termination structure is formed from a bulk conductive material (the entire structure 8B is a one piece structure).

Regarding claim 16, Nakajima discloses, figure 25, a device comprising: 
a substrate (heat spreader 25) having a substrate top surface; 
a transistor die (the diced body of IGBT element 1) coupled to the substrate and having a transistor die top surface facing away from the substrate top surface, a transistor die bottom surface facing toward the substrate top surface, a field effect transistor (insulating gate bipolar transistor element 1) integrally formed in the transistor die; 

encapsulation (23, same encapsulation as in Figure 2) having an encapsulation top surface over the transistor die top surface and the one or more first wirebonds, wherein the transistor die and the one or more first wirebonds are embedded in the encapsulation; and 
a first conductive termination structure (terminal 8B) extending from the encapsulation top surface toward the substrate top surface, wherein the first conductive termination structure has a first end exposed at the encapsulation top surface (8B exposed on the surface of 23), and a second end embedded in the encapsulation, and wherein the second end of the first conductive termination structure is electrically coupled to the first die pad through the one or more first wirebonds (terminal 8B connects to transistor 1 through WR).
Nakajima does not explicitly disclose a field effect transistor; a first die pad at the transistor die top surface, and a second die pad at the transistor die top surface, wherein the first die pad is electrically coupled to a gate terminal of the field effect transistor, and the second die pad is electrically coupled to a drain terminal of the field effect transistor.
Nakajima suggest the transistor (1, Figure 25) having one terminal connecting to electrode (8B) through the wire bond (WR), and another terminal connecting to the controlling circuit (17).
Szymanowski teach the transistor (62, Figure 2B) has pad (63).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a die pad for the terminal of the electronic component in 
Szymanowski further suggests the transistor is a field effect transistor (transistor of an amplifier, paragraph 31).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the field effect transistor, as suggested by Szymanowski, in order to use the same component arrangement for the amplifier circuit.

Regarding claim 17, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 16.  Nakajima further suggests a second conductive termination structure (relay 20) extending from the encapsulation top surface toward the substrate top surface, wherein the second conductive termination structure has a first end exposed at the encapsulation top surface, and a second end electrically coupled to a source terminal of the field effect transistor (20 connects to transistor 1).

Regarding claim 18, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 16.  Nakajima further suggests one or more second wirebonds (WR connecting to 30 or WR connecting 1 to 20 in figure 25) with first ends connected to the second die pad (pad suggested by Szymanowski); and a second conductive termination structure (relay 20) extending from the encapsulation top surface toward the substrate top surface, wherein the second conductive termination structure has a first end exposed at the encapsulation top surface, and a second end embedded in the encapsulation, and wherein the second end of the second conductive termination 

Regarding claim 20, Nakajima discloses, in figure 25, a system comprising: 
a system substrate (BS, Figure 28) having a system substrate top surface, a first conductive structure (one of the plurality of conductive structures in Figure 20) at the system substrate top surface, and a second conductive structure (one of the many conductive structures in Figure 20) at the system substrate top surface; and 
a device (device comprising 1, 2, 25) connected to the system substrate, wherein the device includes a device substrate having a device substrate top surface, a transistor die (died body of 1) coupled to the device substrate and having a transistor die top surface facing away from the device substrate top surface, a transistor die bottom surface facing toward the device substrate top surface, a transistor (1) integrally formed in the transistor die, 
one or more first wirebonds (WB) with first ends connected to the transistor terminal, 
encapsulation (23) having an encapsulation top surface over the transistor die top surface and the one or more first wirebonds, wherein the transistor die and the one or more first wirebonds are embedded in the encapsulation, and 
a first conductive termination structure (8B) extending from the encapsulation top surface toward the device substrate top surface, wherein the first conductive termination structure has a first end exposed at the encapsulation top surface (8B exposed to the top surface of encapsulant 23), and a second end embedded in the encapsulation, and 
Nakajima does not explicitly disclose a first die pad at the transistor die top surface, and a second die pad at the transistor die top surface, wherein the first die pad is electrically coupled to a control terminal of the transistor, and the second die pad is electrically coupled to a current conducting terminal of the transistor.
Nakajima suggest the transistor (1, Figure 25) having one terminal connecting to electrode (8B) through the wire bond (WR), and another terminal connecting to the controlling circuit (17).
Szymanowski teach the transistor (62, Figure 2B) has pad (63).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a die pad for the terminal of the electronic component in order to use conventional method such as soldering or other adhesive to connect the wire bond to the electronic component.

Regarding claim 21, Nakajima, in view of Szymanowski, discloses the claimed invention as set forth in claim 20.  Nakajima further suggests one or more second wirebonds (the WB connecting to 20) with first ends connected to the second die pad; and a second conductive termination structure (20) extending from the encapsulation top surface toward the substrate top surface, wherein the second conductive termination structure has a first end exposed at the encapsulation top surface, and a .

Allowable Subject Matter
Claims 5, 19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the plurality of conductive layers includes a plurality of conductive routing layers interconnected by conductive vias through the one or more dielectric layers. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 16 and 18, a combination of limitations that a third conductive termination structure extending from 
Regarding claim 22 the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 20 and 21, a combination of limitations that a third conductive termination structure extending from the encapsulation top surface toward the substrate top surface, wherein the third conductive termination structure has a first end exposed at the encapsulation top surface, and a second end embedded in the encapsulation, and wherein the second end of the third conductive termination structure is electrically coupled to the transistor to provide a bias voltage to the transistor. None of the reference art of record discloses or renders obvious such a combination.
None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BINH B TRAN/Primary Examiner, Art Unit 2848